DETAILED ACTION
This action is in response to the reply received February 4, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 103.
Claims 1-20 allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art DUA et al., US PG-Publication No. 2019/0065455 A1 discloses searching an index of pre-existing form objects using a keyword from a label and a schema element type (e.g. type of response field). Dua '455, Abstract, ¶¶ 11, 23, 26-28, 35. The search results are a ranked list of pre-existing form objects. Id. at ¶ 40. The index tracks form objects using keywords and maintains a mapping between the key words and pre-existing form objects. However, the present claim differs from Dua '455 because the ranked matches comprise results of preexisting database tables that are referenced by different response fields (i.e. the database tables storing the responses input into the form, not the form objects themselves).
Accordingly, the primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1, 19, and 20) of the specific steps of: for the one or more response fields, searching a plurality of different preexisting database tables using one or more tokens identified from parsing at least a portion of the one or more corresponding text labels, and based on a result of the search of the plurality of different preexisting database tables, automatically linking at least a portion of the one or more response fields and the corresponding text labels to one or more corresponding ones of the preexisting database tables for use in handling at least the portion of the one or more response fields including by ranking matches from results of the searching of the plurality of different preexisting database tables using at least a portion of the tokens, wherein a plurality different form applications are linked to the plurality of different preexisting database tables in a manner that tracks a same reference entry of the plurality of different preexisting database tables being referenced by different response fields from the plurality different form applications. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 12, 2022